                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII


                                    )   CR. NO. 17-00487 HG
 UNITED STATES OF AMERICA,          )
                                    )
                  Plaintiff,        )
                                    )
            vs.                     )
                                    )
  WAGDY A. GUIRGUIS (01),           )
  MICHAEL H. HIGA (02),             )
                                    )
                  Defendants.       )
                                    )
____________________________________)


 ORDER DENYING DEFENDANT MICHAEL H. HIGA’S RENEWED MOTION TO SEVER
                      DEFENDANTS (ECF No. 104)


 I.     Defendant Michael H. Higa’s First Motion to Sever
        Defendants


        Previously, on August 28, 2018, Defendant Higa filed

 DEFENDANT MICHAEL H. HIGA’S MOTION TO SEVER DEFENDANTS.      (ECF No.

 47).

        Defendant Higa made three arguments: (1) his defense

 strategy was mutually antagonistic to the defense strategy of his

 codefendant Wagdy A. Guirguis; (2) he would be prejudiced by

 spillover evidence; and (3) he would lose his codefendant

 Guirguis’ exculpatory testimony.

        On September 26, 2018, the Court issued ORDER DENYING

 DEFENDANT MICHAEL H. HIGA’S MOTION TO SEVER DEFENDANTS.      (ECF No.


                                    1
69).    The Court explained that Defendant Higa failed to meet the

burden required to warrant severance based on mutually

antagonistic defenses because merely blaming a codefendant did

not rise to the level of antagonistic defenses.    The Court also

determined that Defendant Higa had failed to establish, with

particularity, how he would be prejudiced by spillover evidence.

Lastly, the Court found that Defendant Higa did not describe how

Defendant Guirguis’ testimony would assist him.    Defendant Higa

did not provide the Court with an affidavit indicating that

Defendant Guirguis would provide exculpatory testimony.



II. The Renewed Motion to Sever Defendants Before the Court



       On October 11, 2018, Defendant Higa filed DEFENDANT MICHAEL

H. HIGA’S RENEWED MOTION TO SEVER DEFENDANTS.    (ECF No. 104).

       On October 12, 2018, the Government filed GOVERNMENT’S

RESPONSE TO DEFENDANT MICHAEL HIGA’S RENEWED MOTION FOR

SEVERANCE.    (ECF No. 105).

       Defendant Higa once again said: (1) Defendant Higa and his

codefendant Guirguis have mutually antagonistic defenses; (2)

claimed, in general language, that exculpatory testimony would be

available at a severed trial; and (3) Defendant Higa would suffer

prejudice from spillover evidence.




                                  2
      A.   Exculpatory Testimony



      When the reason for severance is based on the desire for a

codefendant’s testimony, the defendant must establish (1) that he

would call the codefendant at a severed trial; (2) that the

codefendant would in fact testify at a severed trial, and (3)

that the testimony would be substantially exculpatory.    United

States v. Pitner, 307 F.3d 1178, 1181 (9th Cir. 2002) (citing

United States v. Reese, 2 F.3d 870, 892 (9th Cir. 1993)).    The

district court must consider the weight and credibility of the

proposed testimony and the judicial economy of severance.    Id.

(citing United States v. Castro, 887 F.2d 988, 998 (9th Cir.

1989)).

      Defendant Higa argues that exculpatory testimony may be

available if the trial is severed.     In his renewed motion, Higa

erroneously relies on a case from this District, United States v.

Pflueger, Cr. No. 10-00631–02 LEK, 2012 WL 1033573 (D. Haw. March

27, 2012).   Unlike the circumstances here, the codefendant in

Pflueger provided a declaration attesting that he will testify.

Id. at *1.   In Pflueger, the district court granted defendant

James Henry Pflueger’s motion to sever because his codefendant

submitted a declaration indicating his agreement to testify in

Pflueger’s defense and provide exculpatory testimony.    Id. at *1-

*2.   Further, Pflueger’s attorney submitted a declaration


                                   3
attesting that he would call Pflueger’s codefendant to testify.

Id.

      Defendant Higa has not provided this Court with declarations

from Defendant Guirguis attesting that Defendant Guirguis would

provide exculpatory testimony on Higa’s behalf.

      In Pflueger, defendant Pflueger was charged with various tax

crimes, including conspiracy.   Pflueger, 2012 WL 1033573, at *1.

Pflueger sought an order severing his trial from his codefendant

Dennis L. Duban.   Id.   Pflueger argued that Duban would testify

in Pflueger’s defense and provide exculpatory testimony if their

trials were severed but that Duban would not do so in a joint

trial because doing so would waive his Fifth Amendment privilege

against self-incrimination pursuant to the United States

Constitution.   Id. at *1-*2.   Pflueger’s attorney submitted a

declaration stating that he would call codefendant Duban as a

defense witness if the trials were severed.     Id. at *1.    Duban

submitted a declaration in camera attesting that he would testify

in Pflueger’s defense if their trials were severed.     Id.    Duban

was Pflueger’s Certified Public Accountant and tax preparer and

he was responsible for all of Pflueger’s tax filings during the

years relevant to the indictment.     Duban provided that he

directly communicated with Pflueger about his tax documents and

would be in the unique position of being able to testify as to

Pflueger’s knowledge, state of mind, and role in the preparation


                                  4
of his tax documents.    Id.   The district court determined that

the testimony might negate the intent element of the charges

against Pflueger.   The district court granted the motion to sever

based on the two declarations because the district court

determined that Duban’s testimony would be favorable for Pflueger

and may be substantially exculpatory.       Id.

     Here, Defendant Higa has still not provided the Court with

an explanation of how Guirguis’ testimony would be exculpatory

with any particularity or specificity.       Nor has Defendant Higa

provided a declaration from Codefendant Guirguis stating that he

would testify favorably for Higa at a separate trial.

     There is no indication that Guirguis will testify if there

were a separate trial.    Defendant Higa has made no showing that

exculpatory testimony would be available at a severed trial.

Defendant Higa has not met his burden of showing that severance

is warranted.

     Defendant Higa continues not to have met the burden for

severance based on mutually antagonistic defenses.       Defendant

Higa also has not demonstrated how spillover evidence would

prejudice him.



                               CONCLUSION



     Defendant Michael H. Higa’s Renewed Motion to Sever


                                   5
Defendants (ECF No. 104) is DENIED.

     IT IS SO ORDERED.

     DATED: Honolulu, Hawaii, November 2, 2018.




United States of America v. Wagdy A. Guirguis; Michael H. Higa,
Crim. No. 17-00487 HG; ORDER DENYING DEFENDANT MICHAEL H. HIGA’S
RENEWED MOTION TO SEVER DEFENDANTS (ECF No. 104)

                                6
